Name: Commission Regulation (EEC) No 3558/92 of 9 December 1992 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 12. 92 Official Journal of the European Communities No L 361 /41 COMMISSION REGULATION (EEC) No 3558/92 of 9 December 1992 altering the import levies on products processed from cereals and rice THE , COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 8 December 1992 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 ("), as last amended by Regulation (EEC) No 1740/78 (12), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*) as last amended by Regula ­ tion (EEC) No 2205/90 (6), and in particular Article 3 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 3432/92 Q, as amended by Regulation (EEC) No 3507/92 (8); HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 f), amended Council Regulation (EEC) No 2744/75 (l0), as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 : The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regula ­ tion (EEC) No 3432/92 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 166, 25 . 6. 1976, p. 1 . This Regulation shall enter into force on 10 December 1992. (4) OJ No L 73, 19. 3 . 1992, p. 7. (*) OJ No L 164, 24. 6. 1985, p. 1 . ( «) OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 347, 28 . 11 . 1992, p. 47. (") OJ No L 354, 4 . 12. 1992, p. 26. 0 OJ No L 182, 3 . 7. 1987, p. 49. (,0) OJ No L 281 , 1 . 11 . 1975, p. 65. (") OJ No L 168, 25. 6. 1974, p. 7 . (  2) OJ No L 202, 26 . 7. 1978, p. 8 . No L 361 /42 Official Journal of the European Communities 10 . 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 December 1992. For the Commission Ray MAC SHARRY Member of the Commission 10 . 12. 92 Official Journal of the European Communities No L 361 /43 ANNEX to the Commission Regulation of 9 December 1992 altering the import levies on products processed from cereals and rice (ECU/tonne) l Import levies 0 CN code ACP Third countries (other than ACP) (8) 0714 10 10 (') 122,38 129,03 0714 10 91 126,01 (3)0 126,01 0714 10 99 124,20 129,03 0714 90 11 126,01 00 126,01 071490 19 1 24,20 0 1 29,03 110290 10 226,82 232,86 1103 1930 226,82 232,86 1103 21 00 271,15 277,19 1103 29 20 226,82 232,86 1104 11 10 128,53 131,55 110411 90 252,02 258,06 1104 19 10 271,15 277,19 1104 21 10 201,62 204,64 110421 30 201,62 204,64 1104 21 50 315,03 321,07 1104 21 90 128,53 131,55 110429 11 200,35 203,37 1104 29 31 241,02 244,04 11042991 153,65 156,67 1104 30 10 112,98 119,02 1106 20 10 122,38 0 129,03 1107 10 11 268,14 279,02 1107 10 19 200,35 211,23 1 1 07 1 0 91 224,30 235,1 8 0 1107 1099 167,59 1 78,47 (") 1107 20 00 195,32 206,20 0 1108 11 00 331,41 351,96 1109 00 00 602,56 783,90 2302 10 10 57,10 63,10 2302 10 90 122,37 128,37 2302 20 10 57,10 63,10 2302 20 90 122,37 128,37 2302 30 10 57,10 ( l0) 63,10 2302 30 90 1 22,37 ( l0) 128,37 2302 40 10 57,10 63,10 2302 40 90 122,37 128,37 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19 ,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 1 9 90. No L 361 /44 Official Journal of the European Communities 10. 12. 92 f) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African , Caribbean and Pacific States. (8) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90. (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. ( 10) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African , Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion. (") Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .